Opinion issued May 13, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-21-00127-CV
                            ———————————
                       JALEN THIBODEAUX, Appellant
                                         V.
               SHONTEL SHERICE THIBODEAUX, Appellee


                    On Appeal from the 151st District Court
                             Harris County, Texas
                       Trial Court Case No. 2020-73076


                          MEMORANDUM OPINION

      Appellant, Jalen Thibodeaux, appealed from the trial court’s March 9, 2021

order granting in part and denying in part his plea to the jurisdiction and motion to

dismiss. On April 26, 2021, appellant filed a “Notice of Withdrawal of Appeal,”

stating that he “no longer desires to appeal” the trial court’s March 9, 2021 order.
We construe appellant’s “Notice of Withdrawal of Appeal” as a motion to dismiss

the appeal.

      Appellant’s motion does not include a certificate of conference stating that

appellant had conferred, or made a reasonable effort to confer with appellee, Shontel

Sharice Thibodeaux, regarding the relief requested in appellant’s motion. See TEX.

R. APP. P. 10.1(a)(5). However, more than ten days have passed, and no party has

expressed opposition to appellant’s motion. See TEX. R. APP. P. 10.3(a). No other

party has filed a notice of appeal and no opinion has issued. See TEX. R. APP. P.

42.1(a)(1), (c).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1); 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Kelly, Guerra, and Farris.




                                          2